UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): SEPTEMBER 11, 2007 OSI SYSTEMS, INC. (EXACT NAME OF REGISTRANT SPECIFIED IN CHARTER) CALIFORNIA 000-23125 330238801 (STATE OR OTHER JURISDICTION OF INCORPORATION) (COMMISSION FILE NUMBER) (IRS EMPLOYER IDENTIFICATION NO.) 12525 CHADRON AVENUE HAWTHORNE, CA 90250 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (310) 978-0516 (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On September 11, 2007, we issued a press release announcing the financial results Spacelabs Healthcare, our Healthcare Division listed on the London Stock Exchange, for the fiscal year ended June30, 2007. A copy of the press release is attached hereto as Exhibit 99.1 and incorporated herein in its entirety by this reference. We are furnishing the information contained in this Item2.02 (including Exhibit 99.1). It shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit99.1: Press Release of Spacelabs Healthcare, Inc., dated September11, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OSI SYSTEMS, INC. Date: September 11, 2007 By: /s/ Alan Edrick Alan Edrick Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press Release of Spacelabs Healthcare, Inc., dated September 11, 2007.
